Citation Nr: 1040461	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of 
an injury to the right knee.

2.  Entitlement to an initial compensable rating for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from January 2004 to January 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In August 2007, the Veteran testified at a Travel Board hearing 
before the undersigned.

In January 2008, the claim was remanded for further development, 
at which time the RO was instructed to provide the Veteran with 
proper VCAA notice, obtain the Veteran's treatment records from 
the Columbia VA Medical Center, and conduct examinations of the 
Veteran's right knee and hip.  The Board is satisfied that the RO 
has substantially complied with these remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999).  As such, this case is now ready for 
disposition.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

The issue of entitlement to an initial compensable rating for a 
right hip disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability is manifested by pain, 
extension limited to 5 degrees at worst, flexion limited to 110 
degrees at worst, crepitus upon motion, and X-ray evidence of 
degenerative arthritis; however, flexion limited to 45 degrees, 
extension limited to 15 degrees, instability, ankylosis, 
dislocation of cartilage, and impairment of the tibia and fibula 
are not shown.  


CONCLUSION OF LAW

The criteria for a 10-percent rating, but no more, for service-
connected residuals of an injury to the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 
5256-5263 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the Veteran's right knee claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims folder, and he was afforded VA examinations in September 
2006, February 2007, and February 2010.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  On appeal, the Board remanded this issue for, among 
other things, a more recent examination, which was performed in 
February 2010.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
right knee disability since the February 2010 VA examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above VA examination reports to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claim.  The 
VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

Thus, the Board finds that no additional assistance is required 
to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 
disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2010).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe," and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Historically, the Veteran filed his initial claim for entitlement 
to service connection for a right knee disability in July 2006.  
Service connection for the Veteran's right knee disability was 
established in a September 2006 rating decision, with an 
effective date of January 2006, and rated as noncompensable.  The 
Veteran filed a notice of disagreement in November 2006, and the 
RO assigned a temporary evaluation of 100 percent based on 
surgical or other treatment necessitating convalescence from July 
18, 2007, to September 1, 2007, upon receipt of evidence of  
right knee arthroscopic surgery in an October 2007 rating 
decision.  On September 1, 2007, the Veteran's disability rating 
for his right knee reverted back to a noncompensable evaluation.    

The Veteran's right knee disability has been evaluated under 
Diagnostic Code 5261, relevant to limitation of extension of the 
leg.  The Board observes that normal range of knee motion is 140 
degrees of flexion and zero degrees of extension. 38 C.F.R. § 
4.71, Plate II.  Limitation of motion of the knee is contemplated 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Board 
has also considered other relevant codes related to a right knee 
disability.  

Diagnostic Code 5010, arthritis due to trauma, instructs rating 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis, when substantiated by X-rays, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  

In the absence of limitation of motion, a 20 percent disability 
rating is warranted with X- ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  

Note 1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined with 
ratings based upon limitation of motion.  38 C.F.R. § 4.71a, DC 
5003 (2010).

Diagnostic Code 5260 provides for a zero percent evaluation where 
flexion of the leg is limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 percent 
evaluation is warranted where flexion is limited to 30 degrees.  
A 30 percent evaluation may be assigned where flexion is limited 
to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees. And finally, 
where extension is limited to 45 degrees a 50 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides for the assignment of a 30 percent 
rating when there is ankylosis in a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  A 40 
percent rating is assigned when there is extremely unfavorable 
ankylosis in flexion between 10 and 20 degrees.  A 50 percent 
rating is warranted when there is extremely unfavorable ankylosis 
in flexion between 20 and 45 degrees.  A 60 percent rating is 
warranted when there is extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diagnostic Code 5257 provides for the assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
for severe knee impairment with recurrent subluxation or lateral 
instability.

Diagnostic Code 5258 provides for the assignment of a 20 percent 
rating when cartilage, semilunar, is dislocated with frequent 
episodes of "locking," "pain", and effusion into the joint.  

Diagnostic Code 5259 provides for the assignment of a 10 percent 
rating for removal of symptomatic, cartilage, semilunar.  

Diagnostic Code 5262 provides for a 10 percent disability rating 
when there is malunion of the tibia and fibula with slight knee 
or ankle disability.  A 20 percent rating is warranted when there 
is malunion of the tibia and fibula with a moderate knee or ankle 
disability.  A 30 percent rating is warranted when there is 
malunion of the tibia and fibula with a marked knee or ankle 
disability.  And, a 40 percent rating is warranted when there is 
nonunion of the tibia and fibula with loose motion requiring a 
brace.  

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran 
also has limitation of knee motion which at least meets the 
criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.   If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 
10 percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint. VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Here, the Veteran was afforded a VA joints examination in 
September 2006, at which time he was diagnosed with right knee 
strain.  Subjectively, the Veteran complained of right knee pain 
and a popping sensation whenever he tried to ambulate normally, 
causing him to limp to alleviate the popping sensation.  Although 
he denied locking, he described that his knee experienced 
stiffness and giving way when he attempted to ambulate normally.  
Upon physical examination, his right knee exhibited a range of 
motion from 5 to 110 degrees, limited by patellofemoral pain.  
This range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
His right knee was ligamentously stable to varus and valgus 
stressing as well as the anterior and posterior drawer and 
Lachman tests.  However, there was crepitus on the anterior knee 
with range of motion.  

The Veteran was afforded his next VA joints examination in 
February 2007, at which time the examiner concluded that there 
was no objective evidence of a right knee condition.  
Subjectively, the Veteran complained of medial and patellar right 
knee pain.  He denied any locking, but reported right knee 
swelling and instability.  Upon physical examination, the right 
knee exhibited a range of motion from zero to 135 degrees.  There 
was some intermittent pain upon motion, but it was inconsistent.  
There was no additional limitation of motion upon repetition.  
The right knee was also stable to varus and valgus stressing as 
well as anterior and posterior drawer and Lachman tests.  The 
examiner scheduled the Veteran for magnetic resonance imaging 
(MRI) of the right knee in March 2007 to determine any 
abnormalities of the right knee, but the Veteran cancelled the 
appointment.

The Veteran was afforded his most recent VA joints examination in 
February 2010.  Subjectively, the Veteran complained of right 
knee pain on a daily basis which comes and goes throughout the 
day depending on his activities.  He endorsed instability but 
denied any locking or swelling of the knee.  Upon physical 
examination, the right knee range of motion was from zero to 120 
degrees without pain.  Although there was crepitus in the right 
knee, there was no warmth, redness, or swelling.  The knee was 
non-tender to palpation, and the Veteran exhibited normal 
anterior drawer test, posterior drawer test, McMurray 
circumduction test, and Lachman test.  In addition, the right 
knee was stable to varus and valgus stressing.  X-rays of the 
Veteran's right knee were read as normal.  However, the examiner 
noted that an April 2007 MRI of the right knee revealed a 
previous medial meniscal tear of the right knee as well as some 
degenerative changes in his cartilage.  He added that the 
meniscal tear was corrected by his July 2007 arthroscopic 
surgery, and that there were no flare-ups associated with the 
right knee.  The Veteran was diagnosed with both a right knee 
meniscal tear (resolved with surgery) and degenerative joint 
disease of the right knee.


The Board finds that the Veteran's right knee disability is 
manifested by pain, flexion limited to at least 110 degrees and 
extension limited to at least 5 degrees with subjective 
complaints of swelling and instability.   There is no objective 
evidence of dislocated semilunar cartilage, removal of semilunar 
cartilage, or impairment of the tibia or fibula.  The evidence of 
record also shows that the Veteran retains motion of the right 
knee.  Ankylosis has therefore not been demonstrated.  The 
Veteran does not contend otherwise.  As such, the Board concludes 
that a separate compensable rating is not warranted under DCs 
5256, 5258, 5259, or 5262 for any period of the claim. 

Furthermore, the Board finds that the Veteran is not entitled to 
compensable ratings for limitation of extension or flexion under 
DCs 5260 or 5261.  Specifically, at the time of the September 
2006 VA examination, the examiner noted that the Veteran had 
flexion to 110 degrees and extension to 5 degrees.  Upon physical 
examination, the examiner observed no instability, no ankylosis, 
no arthritis, and no loss of motion due to pain, fatigue, 
weakness or lack of endurance after repetitious movement.  
However, the examiner did notice crepitation with movement.  
Additionally, at the February 2007 VA examination, range of 
motion was reported as flexion to 135 degrees and extension to 
zero degrees.  The February 2010 examination revealed right knee 
range of motion from zero to 120 degrees without pain, but with 
crepitus.  Because extension was not limited to 15 degrees, a 
higher rating is not warranted under DC 5261.  Because flexion 
was not limited to 45 degrees,  he is also not entitled to a 
separate compensable rating for limitation of flexion.  See 
VAOPGCPREC 9-04.
 
However, the Board finds that the Veteran is entitled to a 10 
percent rating under DC 5003.  As discussed, the limitation of 
motion of the right knee joint is noncompensable under DCs 5260 
and 5261, and the April 2007 MRI of the right knee revealed 
degenerative changes of the cartilage.  Therefore, a 10-percent 
rating is for application for each joint affected by limitation 
of motion, i.e. the right knee joint, under DC 5003.  

The Board has also considered whether the Veteran is entitled to 
a higher rating based on the functional equivalent of limitation 
of motion.  The Board notes that the examiners found no 
functional impairment.  Upon physical examination, the September 
2006 examiner found crepitus upon motion, but noted that the 
range of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
February 2007 examiner found some intermittent pain upon motion, 
but no additional limitation of motion upon repetition.  The 
February 2010 examiner found only crepitus of the right knee.  
Therefore, even considering the Veteran's subjective complaints 
of pain, stiffness, instability, and popping, the evidence does 
not warrant a higher rating for limitation of flexion (30 
degrees) or limitation of extension (20 degrees) or in 
contemplation of additional factors affecting limitation of 
motion as set forth in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).   Put another way, even considering his complaints of 
pain and loss of function, the evidence fails to support the 
assignment of a higher (20 percent) rating under DC 5260 or 5261.

The Board has further considered whether the Veteran is entitled 
to a higher or separate rating under DC 5257.  See VAOPGCPREC 23-
97; VAOPGCPREC 9-98.  However, while the evidence reflects 
subjective complaints of pain and instability, the objective 
evidence shows that the Veteran's right knee is stable.  
Specifically, the VA examinations are absent any objective 
findings of instability.  Anterior drawer tests, posterior drawer 
tests, McMurray circumduction tests, and Lachman tests were 
normal.  Therefore, while the Veteran has complained of 
instability, the objective evidence fails to show that his right 
knee disability results in instability or subluxation.  As such, 
the Board finds that the Veteran is not entitled to a higher or 
separate rating under DC 5257.

The Board concludes that the Veteran is entitled to an initial 
disability rating of 10 percent, but no more, under DC 5003.  As 
discussed above, there is no evidence of ankylosis, recurrent 
subluxation, lateral instability, dislocation of semilunar 
cartilage, limitation of flexion to 30 degrees, limitation to 
extension to 15 degrees, or impairment of the tibia or fibula to 
warrant a rating in excess of 10 percent.

The Board has also considered the Veteran's lay statements and 
sworn testimony regarding the severity of his disability.  The 
Board acknowledges the Veteran's belief that his symptoms are of 
such severity as to warrant higher ratings for his right knee 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity as determined by the clinical 
evidence of record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disabilities are evaluated, more probative than 
his assessment of the severity of his disabilities.  

In denying a rating in excess of 10 percent, the Board has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right knee disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right knee 
with the established criteria found in the rating schedule for 
disabilities of the knee shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
limitation of motion, pain on motion, and crepitus.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his right knee.  Indeed, it appears that he 
has not received significant treatment for the right knee since 
his July 2007 arthroscopic surgery.  Additionally, there is not 
shown to be evidence of marked interference with employment due 
to the disability.  

At the time of his September 2006 examination, the Veteran was 
employed as a waiter.  By the time of his February 2007 
examination, however, he was employed as a "ground man" for a 
construction company whose responsibilities included passing 
tools and materials to the other workers and cleaning up the job 
site.  At that time, he complained that his service-connected 
knee disability prevented him from climbing, which prevented him 
from being promoted to a higher-paying position.  However, at the 
time of this February 2010 examination, the Veteran indicated 
that he was employed by a security company and that he could 
perform his job appropriately.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

An initial 10-percent rating, but no more, for residuals of an 
injury to the right knee is granted.


REMAND

The issue of entitlement to service connection for a right hip 
disability was also remanded to the RO in June 2009.  In a July 
2010 rating decision, the RO granted entitlement to service 
connection for a right hip disability and assigned a 
noncompensable rating.  In the Veteran's September 2010 informal 
hearing presentation that his right hip disability warrants a 10 
percent evaluation.  Construed in a manner most favorable to the 
Veteran, such contentions effectively constitute a timely Notice 
of Disagreement with the RO's July 2010 determination.  As such, 
the Veteran must be issued a statement of the case addressing the 
issue of entitlement to an initial compensable rating for a right 
hip disability.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a 
statement of the case concerning the issue of 
entitlement to an initial compensable rating for a 
right hip disability.  All appropriate appellate 
procedures should then be followed.  The Veteran 
should be advised that he must complete his appeal 
of this issue by filing a timely substantive 
appeal following the issuance of a statement of 
the case.  If, and only if, the Veteran completes 
his appeal by filing a timely substantive appeal 
on the aforementioned issue should this claim be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


